DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0013396 A1) (hereinafter referred to as Wang) in view of Shieh et al. (US 8110466 B2) (hereinafter referred to as Shieh).
Regarding claim 1, Wang teaches a method of forming a mask layer (method in Figs. 1-16 of Wang) above a semiconductor fin structure (110 in Fig. 1), the method comprising: 
forming a first set of spacers (131/132 in Fig. 2 of Wang);
providing a second spacer material (dielectric material of the gate spacers 140 in Fig. 4 as described in [0021] of Wang) on the first set of spacers, thereby forming a second set of spacers (gate spacers 140) arranged at the side surfaces of the first set of spacers (see Fig. 4 of Wang); 
providing a first filler material (160 in Fig. 7) between the second set of spacers; 
top portion of material 160 is removed as shown in Fig. 8 and described in [0032] of Wang) of the first filler material to form recesses (116) between the second set of spacers; 
providing a second filler material (material of the third mask 133 as shown in Fig. 9 of Wang) in the recesses, the second filler material forming a set of sacrificial mask lines (third masks 133 in Fig. 10 of Wang); 
recessing a top portion (as shown in Fig. 7 of Wang, the top portion 132 of 131/132 stack is removed) of at least the first set of spacers; 
providing a mask layer material (material of the fourth mask 134 as shown in Fig. 14 of Wang) between the sacrificial mask lines (133); and 
removing the sacrificial mask lines and the first filler material (as shown in Fig. 15-16, the material 160 and the third mask 133 are removed).  
But Wang does not teach that the method comprising: forming a mandrel above the fin structure; providing a first spacer material on the mandrel, thereby forming the first set of spacers including a first spacer at a first side surface of the mandrel and a second spacer at a second side surface of the mandrel; removing the mandrel; the second spacer material is provided on the first and second spacers of the first set of spacers.
Shieh teaches a method of forming a finfet (Figs. 8-10B of Shieh).  The method comprises: forming a mandrel (46 in Fig. 8) above a structure (36); providing a first spacer (54 in Fig. 9) material on the mandrel, thereby forming the first set of spacers (58 in Fig. 10A/B) including a first spacer (left spacer 58 on the left of the mandrel 46) at a first side surface of the mandrel and a second spacer (right spacer 58 on the right of the mandrel 46) at a second side surface of the mandrel; removing the mandrel (as shown in Fig. 10A of Shieh).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Shieh’s method in making the first set of spacers (131/132) of Wang in order to make smaller mask patterns.
Regarding claim 3, Wang in view of Shieh teaches all the limitations of the method of claim 1, and also teaches wherein the mandrel comprises a carbon material (column 3 line 61-62 of Shieh).  
Regarding claim 4, Wang in view of Shieh teaches all the limitations of the method of claim 1, and also teaches wherein providing the first spacer material comprises depositing using an atomic layer deposition process (column 4 lines 9-12 of Shieh).  
Regarding claim 6, Wang in view of Shieh teaches all the limitations of the method of claim 1, and also teaches wherein providing the first spacer material is followed by an etch-back process to remove the first spacer material from the fin structure (as shown in Figs. 9-10 of Shieh and column 4 lines 16-20, the horizontal portions of the layer 54 are removed.  As combined in claim 1, these horizontal portions would be over the fin structure 110 of Wang).  
Regarding claim 7, Wang in view of Shieh teaches all the limitations of the method of claim 1, and also teaches wherein the second spacer material comprises a dielectric material (as stated in [0021] lines 6-9 of Wang).  
Regarding claim 8, Wang in view of Shieh teaches all the limitations of the method of claim 7, and also teaches wherein the dielectric material comprises silicon nitride (as stated in [0021] lines 6-9 of Wang).  
Regarding claim 9, Wang in view of Shieh teaches all the limitations of the method of claim 7, and also teaches wherein providing the second spacer material is followed by an etch-back process to remove the second spacer material from the fin structure (as described in last sentence of [0021] of Wang).  
Regarding claim 11, Wang in view of Shieh teaches all the limitations of the method of claim 1, and further comprising recessing a top portion (top portion of spacers 140 is removed as shown in Figs. 7-8 of Wang) of the second set of spacers prior to providing the mask layer material between the sacrificial mask lines (as shown in Figs. 7-9, the mask lines 133 are formed after the top portion of spacers 140 is removed).  
Regarding claim 13, Wang in view of Shieh teaches all the limitations of the method of claim 1, and also teaches wherein the mask layer (134 in Fig. 14 of Wang) material comprises silicon dioxide or hafnium dioxide (as stated in [0041] line 9 of Wang).  
Regarding claim 14, Wang in view of Shieh teaches all the limitations of the method of claim 1, and further comprising planarizing the mask layer material to form a mask layer (as described in [0041] of Wang).  
Regarding claim 15, Wang in view of Shieh teaches all the limitations of the method of claim 14, and also teaches wherein planarizing comprises chemical-mechanical polishing (as described in [0041] of Wang).  
Regarding claim 16, Wang in view of Shieh teaches all the limitations of the method of claim 15, and also teaches wherein the chemical-mechanical polishing is performed until the mask layer is a substantially planar surface with the sacrificial mask lines (as described in [0041] of Wang).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shieh, as applied to claim 1 above, and further in view of Miyazoe et al. (US 2019/0189914 A1) (hereinafter referred to as Miyazoe).
Regarding claim 2, Wang in view of Shieh teaches all the limitations of the method of claim 1, but does not teach that wherein the mandrel is formed by a spin-on process.  
Miyazoe teaches a method of forming a mask.  The method includes a step of forming a mandrel (105 in Fig. 2 of Miyazoe) which is made from a layer of spin-on carbon (see [0047] of Miyazoe).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made amorphous carbon mandrel layer (46 in Fig. 8 of Shieh) in Shieh’s method with a spin-on process, as disclosed by Miyazoe.  This is a very low cost deposition method.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shieh, as applied to claim 4 above, and further in view of Tran et al. (US 2007/0049011 A1) (hereinafter referred to as Tran).
Regarding claim 5, Wang in view of Shieh teaches all the limitations of the method of claim 4, but does not teach wherein the first spacer material comprises amorphous silicon.  
Figs. 7-9A of Tran).  The method comprises: forming a mandrel (140 in Fig. 7 of Tran); forming a first set of spacers (220 in Fig. 8 of Tran) on the sides of the mandrel, the first set of spacers are made of amorphous silicon (see [0059] of Tran).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used amorphous silicon as first spacer material in order to have good step coverage while being selectively etched with respect to the mandrel layer (see [0059] of Tran).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shieh, as applied to claim 1 above, and further in view of Cheng et al. (US 2011/0175169 A1) (hereinafter referred to as Cheng) and Shamma et al. (US 2014/0239462 A1) (hereinafter referred to as Shamma).
Regarding claim 10, Wang in view of Shieh teaches all the limitations of the method of claim 1, but does not teach wherein the first filler material comprises a spin-on carbon material.  
Cheng teaches that a stress inducing material (60 in Fig. 5 of Cheng) can be made from a carbon film.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used carbon as the first filler material (the stress material 160 in Fig. 7 of Wang) in order to have the appropriate stress/strain and to have lower cost of manufacturing.
But Wang-Shieh-Cheng does not teach that the carbon material is deposited by a spin-on process.  
see [0027] of Shamma). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used spin-on process to deposit the carbon in the first filler material (the stress material 160 in Fig. 7 of Wang) in order to have the have a robust carbon film (as implied in [0027] of Shamma).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shieh, as applied to claim 1 above, and further in view of Deshmukh et al. (US 2005/0070103 A1) (hereinafter referred to as Deshmukh).
Regarding claim 12, Wang in view of Shieh teaches all the limitations of the method of claim 1, but does not teach wherein the second filler material comprises silicon dioxide.
Wang discloses that the third mask 133 is different than mask 134 and the gate stack is etched selectively relatively with the third mask 133 (see [0040] of Wang).  
Deshmukh teaches that the dry etching gas such as Cl2 has high etch selectivity to the gate dielectric layer of hafnium dioxide over silicon dioxide (see [0028] of Deshmukh).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the second filler material (mask 133) of Wang from silicon dioxide in order to have high etch selectivity.  Other materials such as silicon oxynitride is possible, but silicon dioxide is a more common dielectric and is better known.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2013/0157462 A1)
Mosden et al. (US 2018/0308753 A1)
Ko (US 2020/0328082 A2)
Wu et al. (US 2019/0131131 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Tuan A Hoang/           Examiner, Art Unit 2822